Citation Nr: 0327269	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  94-14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the basilar skull 
with headaches.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right ulna.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel



REMAND

On August 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded neurological and 
orthopedic examinations to determine the 
nature and severity of her service-
connected disabilities associated with 
her fractured skull and ulna.  

A.  With respect to the neurological 
examination and residuals of basilar 
skull fracture with headaches, all 
necessary tests and studies should be 
performed and all findings reported in 
detail.  In particular, the examiner is 
requested to comment on the presence or 
absence of the following: hemiplegia, 
epileptiform seizures, facial nerve 
paralysis, headaches, dizziness, and 
insomnia.  If headaches are found to be 
present, the examiner should indicate the 
nature and etiology of the headaches as 
well as their frequency and whether or 
not they are prostrating in nature.  
Furthermore, the examiner should identify 
whether the veteran has multi-infarct 
dementia or whether residuals of her head 
injury consist of neurologic 
disabilities.  The supporting rationale 
for any and all opinions must be 
provided.  Send the claims folder to the 
examiner for review.  The examination 
report should reflect a review of the 
claims folder was made.   

B.  With respect to the orthopedic 
examination and residuals of a fractured 
right ulna, all necessary tests and 
studies, including X-rays should be 
performed and all findings reported in 
detail.  In particular, the examiner is 
requested to comment on the presence or 
absence of the following:  malunion of 
the ulna with bad alignment; nonunion of 
the ulna in the upper or lower half; 
false movement, loss of bone substance, 
or marked deformity of the ulna.  
Furthermore, the examiner should also 
comment on the presence or absence of any 
associated muscle or nerve damage, 
identifying the muscle or nerve involved, 
whether there is complete or incomplete 
paralysis, and the severity of the muscle 
or nerve disorder.  If an additional 
medical consultation is required, this 
should be accomplished.  The supporting 
rationale for any and all opinions must 
be provided.  Send the claims folder to 
the examiner for review.  The examination 
report should reflect that a review of 
the claims folder was made.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





